Citation Nr: 9927277	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for status post 
fractured right ankle, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
September 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which increased the 
disability evaluation for the veteran's service-connected 
right ankle disability from 10 percent to 20 percent, 
effective from May 1996.  

In reviewing the evidence on file, the Board notes that the 
most recent June 1998 VA examination report specifically 
found that the veteran has marked disuse atrophy of his calf 
muscle which seems to be directly related to the service-
connected right ankle disability.  The veteran's 
representative in his August 1999 informal hearing 
presentation has noted this clinical finding and has, 
essentially, raised the issue of entitlement to service 
connection for muscle atrophy of the right calf as secondary 
to the service-connected right ankle disability.  This matter 
is not inextricably intertwined with the veteran's claim for 
an increased evaluation for his right ankle disability.  It 
is deferred, therefore, to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected right ankle disability is 
currently manifested by pain and discomfort, especially with 
prolonged standing or walking; painless motion is possible 
between 5 degrees' dorsiflexion and 15-20 degrees' plantar 
flexion.

3.  The disability is not productive of limitation of motion 
or functional loss due to pain, weakness, and excess 
fatigability beyond the level of impairment contemplated by 
marked loss of motion of the ankle.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
ankle disability have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. §§  4.7, 4.40, 4.45 and Part 4, 
Codes 5270, 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1990); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed; 
therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Factual Background

Service medical records reveal that the veteran sustained an 
avulsion fracture of the right ankle in July 1975 while 
playing basketball.  He reportedly jumped up and came down on 
his foot twisting the right ankle.  

Service connection for residuals of a right ankle fracture 
was established by an RO rating action in December 1975.  The 
disorder was rated noncompensably disabling.  

On a post service reexamination of the right ankle in October 
1979, a physician with the Colorado State Penitentiary 
reported that on his examination of the right ankle some 
lateral malleolar swelling, mild tenderness to touch and some 
limitation of inversion and eversion were demonstrated.

By an RO rating action in November 1979, the disability 
evaluation for the veteran's service-connected right ankle 
disability was increased from noncompensable to 10 percent 
disabling, effective from January 1979 under Diagnostic 
Code 5299-5271 of VA's Schedule for Rating Disabilities 
(Rating Schedule).

In May 1996 the veteran filed a claim for an increased 
evaluation for his service-connected right ankle disability.  
VA outpatient treatment records received in connection with 
the claim and compiled between April and September 1996 
include a May 1996 progress note.  This note records that the 
veteran has degenerative osteoarthritis of the right ankle 
and continues to limp with pain.  He was casted for a rigid 
molded ankle/foot orthosis (MAFO).  

On VA examination in August 1996 the veteran complained of 
progressively increasing and almost constant right ankle 
pain.  He related that he presently uses a MAFO for the right 
side to reduce his pain and increase his ambulation skills.  
He stated that the pain is intensified by weight bearing with 
walking and by weather changes.  He added that the right 
ankle joint frequently swells and gives out at times.  The 
veteran was noted on physical examination to ambulate with a 
mild limp on his right side.  Examination of the right ankle 
joint revealed slight diffuse swelling over the lateral 
malleoli and proximal lateral right foot and localized 
tenderness over the sinus tarsi area.  There was evidence of 
lateral ligament laxity and pain on manipulation of the 
joint.  Painless active range of motion of the ankle was 0 to 
5 degrees in dorsiflexion and 0 to 25 degrees in plantar 
flexion.  Muscle strength was 4/5 in dorsi and plantar 
flexors on the right side.  An X-ray of the right ankle was 
interpreted to reveal degenerative osteoarthritis.  Residuals 
from a history of fracture of the right ankle joint with 
traumatic degenerative joint disease was the diagnostic 
assessment.  

On VA examination in June 1998, the veteran was observed to 
ambulate with a slightly antalgic gait on the right.  He was 
further noted to have marked atrophy of his right calf 
compared to the left.  He had dorsiflexion on the right to 
approximately 5 degrees.  The examiner reported that attempts 
to passively gain more dorsiflexion had elicited a great deal 
of pain.  Plantar flexion was to approximately 25 to 
30 degrees with pain at the terminal 5 to 10 degrees of 
motion.  Inversion and eversion appeared less symptomatic 
except at the extremes.  The veteran had some palpable 
tenderness above the ankle mortise anteriorly, as well as 
laterally and medially.  Distally to his right ankle injury, 
he had an intact neurovascular examination.  The examiner 
commented that the veteran had a significant inversion injury 
to his right ankle in service, which has resulted in 
progressively more severe pain.  He added that the veteran 
also had marked disuse atrophy of his calf muscles, which 
corroborate the degree of pain and disability that he is 
having.  He further noted that X-rays of the ankle revealed a 
nonunion of the medial malleolus. He suspected that this 
caused the veteran some subtle instability, which in turn led 
to a progressive development of post-traumatic arthritis.  An 
X-ray of the veteran's right ankle in June 1998 was 
interpreted to reveal continued degenerative changes over the 
right ankle with no focal areas of bone erosion.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The RO has rated the veteran's right ankle disability under 
Diagnostic Code 5271.  Diagnostic Code 5271 provides that 
moderate limitation of ankle motion warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, Diagnostic 
Code 5271.  A 20 percent evaluation is the maximum evaluation 
available under Diagnostic Code 5271.  A higher evaluation 
for the right ankle disability is potentially available under 
Diagnostic Code 5270 for ankylosis of the ankle.  Ankylosis 
of either ankle warrants a 20 percent evaluation if the ankle 
is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees or in dorsiflexion at an angle between 0 degrees 
and 10 degrees.  38 C.F.R. Part 4, Code 5270.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  When a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and the examination(s) upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In this case, the Board has reviewed the recent medical 
evidence of record but finds that this evidence does not 
present a basis for an evaluation in excess of 20 percent for 
the veteran's right ankle disability.  The Board observes 
that the veteran's most recent VA examinations in August 1996 
and June 1998 continue to indicate a marked limitation in the 
veteran's range of motion of the right ankle.  See 38 C.F.R. 
§ 4.71, Plate II, wherein normal motion of the ankle plantar 
flexion is between 0 and 45 degrees, and normal motion of the 
ankle dorsiflexion is between 0 and 20 degrees.  The Board 
has also considered other symptomatology of the veteran's 
right ankle, to include the VA examiner's finding of definite 
pain on motion, lateral ligament laxity, localized tenderness 
and arthritis.  Notwithstanding these clinical and 
radiological findings, the criteria for an evaluation in 
excess of 20 percent for the right ankle disability under 
Diagnostic Code 5271 are not met.  

Here VA examinations show no evidence of ankylosis of the 
ankle and plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees.  (The criteria 
for a 30 percent evaluation under Diagnostic Code 5270).  The 
veteran is currently receiving the maximum schedular rating 
for limitation of motion short of actual ankylosis.  While 
the veteran experiences pain with movement to the degree that 
pain limits motion, that functional loss is fully recognized 
by the currently assigned evaluation.  Johnston v. Brown, 
10 Vet.App. 80, 85 (1997) (where the appellant is receiving 
the maximum disability rating based upon limitation of 
motion, a remand for consideration of functional loss due to 
pain is not warranted).  Moreover, the Board notes that the 
objective evidence does not support the subjective complaints 
of functional loss due to weakness or excess fatigability or 
instability, reported by the veteran on VA examination in 
August 1996, beyond that contemplated by the currently 
assigned rating and to a level that would at least more 
closely approximate the level of functional loss present with 
actual ankylosis.  The objective findings while showing 
evidence of ligament laxity with some subtle instability do 
not reveal significant weakness or incoordination.  Here we 
note muscle strength was 4/5 in dorsal and plantar flexion on 
VA examination in August 1996.  Further, there is no 
documented history of recurrent ankle injuries due to 
weakness or incoordination.  The veteran's right ankle is 
adequately supported by a molded ankle foot orthosis and he 
is shown to ambulate with only a mild limp.  

Since 20 percent is the maximum schedular evaluation 
available pursuant to Diagnostic Code 5271, the Board has 
considered increased evaluations under other applicable 
diagnostic codes, to include diagnostic Code 5270 but finds 
no basis for granting the benefit sought.  Further, the Board 
finds that the evidence of record does not present such an 
"exceptional or unusual" disability picture as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (1998).  In 
this regard, there is no indication that the veteran's right 
ankle disorder has markedly interfered with earning capacity 
or employment status beyond that interference contemplated by 
the assigned evaluations or has necessitated frequent periods 
of hospitalization.  In the absence of such evidence, the 
Board finds that a remand for compliance with the procedures 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-339 (1996); Floyd v. Brown, 
9 Vet.App. 88, 94-95 (1996); Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).

In sum, the veteran's appeal must be denied.  


ORDER

An increased evaluation for status post fractured right ankle 
is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

